Citation Nr: 0905538	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-39 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder, to include pericarditis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
eye disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder, to include porphyria cutanea tarda claimed as 
a result of exposure to herbicides.

5.  Entitlement to service connection for irritable bowel 
syndrome and/or acid reflux, to include as secondary to PTSD.

6.  Entitlement to service connection for a stomach valve 
disorder.

7.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to pericarditis.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

9.  Entitlement to a disability rating greater than 10 
percent for bilateral senorineural hearing loss.  

10.  Entitlement to service connection for tachycardia.


REPRESENTATION

Appellant represented by:	Berry, Kelley & Reiman 
Attorneys at Law


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

The issue of entitlement to service connection for 
tachycardia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied service connection for a heart disorder in 
a January 1998 rating decision; this denial was confirmed in 
a June 2003 Board decision.  

2.  The June 2003 Board decision is the last final decision 
prior to the Veteran's request to reopen his claim for a 
heart disorder. 

3.  Evidence received since the June 2003 Board decision 
regarding the Veteran's claim for service connection for a 
heart disorder is cumulative of evidence previously of record 
and does not raise a reasonable possibility of substantiating 
the claim.

4.  The RO denied service connection for PTSD and an eyesight 
disorder in a September 1999 rating decision and properly 
notified the Veteran, who did not initiate an appeal of that 
decision.

5.  The September 1999 rating decision is the last final 
decision prior to the Veteran's request to reopen his claim 
for PTSD in June 2003 and his request to reopen his claim for 
an eyesight disorder in October 2003.

6.  Evidence received since the September 1999 rating 
decision regarding the Veteran's claim for service connection 
for PTSD is not cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
claim.

7.  Evidence received since the September 1999 rating 
decision regarding the Veteran's claim for service connection 
for an eyesight disorder is cumulative of evidence previously 
of record and does not raise a reasonable possibility of 
substantiating the claim.

8.  The RO denied service connection for a skin disorder in a 
January 1998 rating decision.  The appellant submitted a 
notice of disagreement as to this decision but did not 
perfect an appeal.  

9.  The January 1998 rating decision is the last final 
decision prior to the Veteran's request to reopen his claim 
for a skin disorder in October 2003.

10.  Evidence received since the January 1998 rating decision 
regarding the Veteran's claim for service connection for a 
skin disorder is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.

11.  There is no competent diagnosis of PTSD.  

12.  The Veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

13.  There is no competent diagnosis of porphyria cutanea 
tarda.  

14.  Pruritis, miliaria rubra, and scars have not been 
recognized by VA as being etiologically related to exposure 
to herbicide agents used in Vietnam.

15.  The Veteran does not have a skin disorder that had its 
onset during active duty or that is otherwise related to his 
service.

16.  There is no evidence of irritable bowel syndrome/acid 
reflux/stomach valve condition in service and no competent 
medical evidence linking the Veteran's current 
gastrointestinal disorders with his period of service or a 
service-connected disability.

17.  There is no competent medical evidence of a left 
shoulder disorder.  

18.  The Veteran has Level IV hearing loss in the right ear 
and Level II hearing loss in the left ear, evaluated as 10 
percent disabling.

19.  The Veteran is service connected for bilateral 
sensorineural hearing loss evaluated as 10 percent disabling, 
tinnitus evaluated as 10 percent disabling, and residuals of 
a right ankle laceration evaluated as noncompensably 
disabling.  A combined disability evaluation of 20 percent is 
in effect.  These evaluations do not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

20. The Veteran's service connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Board decision of June 2003 and the rating decisions 
of January 1998 and September 1999 are final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2008).

2.  New and material evidence having not been received, the 
claims of entitlement to service connection for a heart 
disorder (to include pericarditis) and an eye disorder are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  New and material evidence having been received, the 
claims of entitlement to service connection for PTSD and a 
skin disorder to include porphyria cutanea tarda are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

4.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

5.  Service connection for a skin disorder to include 
porphyria cutanea tarda is not established.  38 U.S.C.A. §§ 
1110,  5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e) (2008).

6.  Service connection for irritable bowel syndrome and/or 
acid reflux to include as secondary to PTSD is not 
established.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

7.  Service connection for a stomach valve disorder is not 
established.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

8.  Service connection for a left shoulder disorder to 
include as secondary to pericarditis is not established.  38 
U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

9.  The criteria for disability rating greater than 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, Diagnostic Code 6100 (2008).

10.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met. 38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided herein, the Veteran claims 
that a heart disorder, PTSD, an eyesight disorder, a skin 
disorder to include porphyria cutanea tarda, irritable bowel 
syndrome, a stomach valve disorder, and a left shoulder 
disorder are related to his service in the United States 
Marine Corps from November 1966 to October 1970.  The Veteran 
also contends that his service-connected bilateral 
sensorineural hearing loss is more disabling than currently 
evaluated.  Finally, the Veteran contends that his service-
connected disabilities preclude employment.  

New and Material Evidence

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

1.		Heart disorder (to include pericarditis)

The Veteran submitted an original claim for service 
connection for a heart disorder in June 1997.  The RO denied 
that claim in a January 1998 rating decision, finding that 
while there was evidence of pericarditis in service it 
appeared that the pericarditis resolved and there was no 
evidence that the Veteran's current heart disorder was 
related to the diagnosis of pericarditis during service.  On 
appeal, additional VA examinations were conducted to 
determine whether there was a nexus between the Veteran's 
diagnosis of pericarditis in service and his current heart 
disorder.  In a June 2003 decision, the Board confirmed the 
RO's denial of the Veteran's claim.  The Board's decision of 
June 2003 is final.  38 U.S.C.A. § 7104(b).

The evidence of record at the time of the June 2003 Board 
decision included the Veteran's service treatment records, 
which showed a diagnosis of pericarditis during service.  
Also of record were VA outpatient and private treatment 
reports dated from February 1969 to August 2002 which showed 
that the Veteran had a normal cardiovascular system until 
August 1995 when a stress test revealed scarring with 
superimposed reversible ischemic changes in the infero-apical 
region.  An October 1995 report shows an impression of 
coronary artery disease with mildly decreased left 
ventricular systolic function.  Included in the above were VA 
examination reports dated in December 1997, April 1999, and 
May 2000 in which the examiners opined that the Veteran's 
current heart disorder was unrelated to his history of 
pericarditis during service.  

Subsequently, the Veteran filed a claim to reopen his 
previously denied claim for service connection for a heart 
disorder.  In connection with this claim the RO obtained 
copies of the voluminous records used to adjudicate the 
Veteran's claim for Social Security disability benefits.  
These records include several of the medical records that 
were of record at the time of the Board's June 2003 decision 
but also include VA outpatient treatment reports dated 
through June 2004 which show treatment for the Veteran's 
heart disorder.  Also of record is an April 2004 private 
treatment report which notes a provisional diagnosis of 
pericarditis.           

Upon review of the record, the Board finds that evidence 
received since the June 2003 Board decision with regard to 
the claim for a heart disorder is cumulative of evidence 
previously of record and therefore not new and material.  The 
June 2003 Board decision denied service connection for a 
heart disorder because there was no nexus between the 
Veteran's diagnosis of pericarditis during service and his 
current heart disorder.  Since the June 2003 Board decision, 
the Veteran has submitted evidence of a heart disorder 
several years after service but has not submitted any 
evidence of a nexus between the in-service pericarditis and 
his current heart disorder.  Such evidence is cumulative of 
evidence previously of record and therefore not new and 
material.  38 C.F.R. §3.156(a).  Therefore, the Veteran's 
claim for a heart disorder to include pericarditis is not 
reopened.  

2.	PTSD

The Veteran submitted his original claim for service 
connection for PTSD in November 1998.  The RO denied this 
initial claim in a September 1999 rating decision, finding 
that there was no current diagnosis of PTSD and no 
verification of the Veteran's claimed stressors.  Although 
the RO provided notice of the denial, the Veteran did not 
initiate an appeal.  Therefore, the RO's decision of 
September 1999 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

The evidence of record at the time of the September 1999 
rating decision included the Veteran's service treatment 
records which were negative for a psychiatric disorder and 
private and VA outpatient treatment records dated through 
April 1999 and an April 1999 VA psychiatric examination 
report in which the examiner noted that no diagnosis of a 
psychiatric disorder could be given.           

In June 2003 the Veteran filed a claim to reopen.  He 
submitted several statements regarding his claimed stressors 
and a September 2003 VA treatment report showing a diagnosis 
of PTSD.  In connection with this claim the RO obtained 
copies of the voluminous records used to adjudicate the 
Veteran's claim for Social Security disability benefits.  
These records include several of the medical records that 
were of record at the time of the RO's September 1999 rating 
decision but also include a March 1996 private psychiatric 
examination report from Dr. S.G.V. in which no diagnosis 
could be made and VA outpatient treatment reports dated 
through June 2004 which show an impression of adjustment 
disorder.  The RO afforded the Veteran a second VA 
psychiatric examination in January 2005.  The examiner 
diagnosed the Veteran with adjustment disorder with mixed 
emotional features (Axis I) and a personality disorder (Axis 
II).  The examiner also noted that the Veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD as he did not 
exhibit any symptoms of reenactment, avoidance, or autonomic 
hyperarousal that could be associated with any combat related 
or military trauma experiences.      

Upon review of the record, the Board finds that evidence 
received since the September 1999 rating decision is new and 
material.  Specifically, the September 2003 VA treatment 
report showing a diagnosis of PTSD.  This report was not of 
record at the time of the September 1999 rating decision and 
raise a reasonable possibility of substantiating the claim.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108. 



3.	Eye Disorder

The Veteran submitted his original claim for service 
connection for an eye disorder in November 1998.  The RO 
denied this initial claim in a September 1999 rating 
decision, finding that the Veteran's refractive error of the 
eyes (hyperopia and presbyopia) could not be service-
connected as it was a constitutional and/or development 
abnormality which existed prior to service and underwent no 
aggravation beyond the normal progression of the disease 
during service.  Although the RO provided notice of the 
denial, the Veteran did not initiate an appeal.  Therefore, 
the RO's decision of September 1999 is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The evidence of record at the time of the September 1999 
rating decision included the Veteran's service treatment 
records which noted defective vision at enlistment and a 
subsequent prescription for glasses in September 1970.  The 
Veteran's vision was correctable to 20/20 by lens at 
separation without any noted visual defects.  Also of record 
were VA physical examinations dated in February 1976 and 
January 1989 which showed normal examinations of the eyes and 
post-service treatment records which included the history of 
multiple trauma to the eyes.  A VA examination dated in April 
1999 included diagnoses of hyperopia and presbyopia with 
inferior chorioretinal atrophy of the right eye (a history of 
"steel" in the eye was noted).           

In October 2003 the Veteran filed a claim to reopen.  In 
connection with this claim the RO obtained copies of the 
voluminous records used to adjudicate the Veteran's claim for 
Social Security disability benefits.  These records include 
several of the medical records that were of record at the 
time of the RO's September 1999 rating decision but also 
include VA outpatient treatment reports dated through June 
2004 which show trauma to the eyes several years after 
service.      

Upon review of the record, the Board finds that evidence 
received since the September 1999 rating decision with regard 
to the claim for an eye disorder is cumulative of evidence 
previously of record and therefore not new and material.  The 
September 1999 rating decision denied service connection for 
the Veteran's hyperopia and presbyopia because, in the 
absence of a superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection. 38 C.F.R. § 3.303(c).  Since 
the September 1999 rating decision the Veteran has not 
submitted competent medical evidence of a superimposed 
disease or injury to the eyes during service.  Such evidence 
is cumulative of evidence previously of record and therefore 
not new and material.  38 C.F.R. §3.156(a).  Therefore, the 
Veteran's claim for an eye disorder is not reopened.  

4.	Skin Disorder

The Veteran submitted his original claim for service 
connection for a skin disorder in June 1997.  The RO denied 
this initial claim in a January 1998 rating decision, finding 
that the there was no evidence of an in-service skin disorder 
and no evidence of a current skin disorder.  Although the 
Veteran submitted a notice of disagreement as to this 
decision, he did not initiate an appeal.  Therefore, the RO's 
decision of January 1998 is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.302, 20.1103.

The evidence of record at the time of the January 1998 rating 
decision included the Veteran's service treatment records 
which noted normal skin at separation in September 1970.  
Also of record were VA physical examinations dated in 
February 1976 and January 1989 which showed normal skin, 
medical records from the Veteran's employer noting scars on 
the hands and legs both before service in May 1966 and after 
service in October 1970, and an October 1997 VA skin 
examination showing a diagnosis of miliaria rubra.             

In October 2003 the Veteran filed a claim to reopen.  In 
connection with this claim the RO obtained copies of the 
voluminous records used to adjudicate the Veteran's claim for 
Social Security disability benefits.  These records include 
several of the medical records that were of record at the 
time of the RO's January 1998 rating decision but also 
include VA outpatient treatment reports dated through June 
2004 which show a diagnosis of pruritis in January and June 
2002 and a scar above the right brow.      

Upon review of the record, the Board finds that evidence 
received since the January 1998 rating decision is new and 
material.  Specifically, the VA outpatient treatment reports 
showing a diagnosis of pruritis in January and June 2002.  
These reports were not of record at the time of the January 
1998 rating decision and raise a reasonable possibility of 
substantiating the claim.  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.

Service Connection

The Board has considered whether adjudicating the claims of 
service connection for PTSD and a skin disorder on a de novo 
basis at this time would prejudice the appellant.  In this 
case, the Veteran has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claims.  His arguments have 
focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disabilities which are 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	PTSD

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).

In this case, the Board finds that service connection for 
PTSD is not in order.  While the September 2003 VA treatment 
report shows a diagnosis of PTSD, the January 2005 VA 
psychiatric examiner opined that the Veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD as he did not exhibit 
any symptoms of reenactment, avoidance, or autonomic 
hyperarousal that could be associated with any combat related 
or military trauma experiences.  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so. Owens v. Brown, 7 Vet. 
App. 429 (1995); Wensch v. Principi, 15 Vet. App. 362 (2001).  
A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444 (2000).  The Board finds that January 2005 VA 
medical opinion to be more probative than the diagnosis noted 
in the treatment report because the opinion offered by the VA 
examiner was based on a review of the complete record and 
included a rationale for the opinion provided.   

As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran's claim for service connection implicitly includes 
the assertion that he has PTSD, but his personal opinion as a 
lay person not trained in medicine is not competent evidence 
needed to establish a diagnosis of PTSD or its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.   

As there is no competent diagnosis of PTSD, it is unnecessary 
to discuss the Veteran's claimed stressors or his combat 
status.  Accordingly, the Board finds that service connection 
for PTSD is not warranted. 38 U.S.C.A. § 5107(b).

2.	Skin disorder to include porphyria cutanea tarda as a 
result of exposure to herbicides

As above, the Veteran's service treatment records noted 
normal skin at separation in September 1970.  Post-service VA 
physical examinations dated in February 1976 and January 1989 
also showed normal skin.  However, medical records from the 
Veteran's employer show scars on the hands and legs both 
before service in May 1966 and after service in October 1970 
and an October 1997 VA skin examination shows a diagnosis of 
miliaria rubra.  Furthermore, VA outpatient treatment reports 
dated through June 2004 which show a diagnosis of pruritis in 
January and June 2002 and a scar above the right brow.      

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); chronic leukocytic leukemia and, soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232 (1999).

The Board finds that the evidence is against the claim of 
service connection for a skin disorder on a presumptive 
basis.  38 U.S.C.A. § 5107(b).  Though the Veteran served in 
the Republic of Vietnam during the Vietnam era and is 
therefore presumed to have been exposed to Agent Orange 
during service, the Board observes that pruritis, miliaria 
rubra, and/or scars are not listed among the disorders for 
which a presumption based on herbicide exposure is warranted 
under section 3.309(e).  Also, while porphyria cutanea tarda 
is listed among the disorders for which a presumption based 
on herbicide exposure is warranted under section 3.309(e), 
there is no evidence of a current diagnosis of this disorder.  
As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  

The Board also finds that the preponderance of the evidence 
is against the claim of service connection for a skin 
disorder on a direct basis.  The Veteran had scars both 
before and after service.  There is no evidence of miliaria 
rubra until the October 1997 VA skin examination, 
approximately 27 years after service and no evidence of 
pruritis until January 2002, approximately 32 years after the 
Veteran's discharge from service.  Moreover, there is no 
competent evidence of record that links the Veteran's scars, 
miliaria rubra, and/or pruritis to any event in service, 
including the presumed herbicide exposure.

Even though the Veteran feels that his skin disorder is 
related to herbicide exposure, he is a lay person without 
medical training or expertise, and is not qualified to offer 
opinions regarding the diagnosis or etiology of medical 
conditions.  Thus, his opinion is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494-5.  Therefore, the preponderance of evidence is 
against service connection for a skin disorder.  38 U.S.C.A. 
§ 5107(b).

3.	 Irritable bowel syndrome and/or acid reflux to 
include as secondary to PTSD and stomach valve 
disorder

The Veteran's service treatment records are negative for a 
gastrointestinal disorder during service and his September 
1970 separation examination shows a normal gastro-intestinal 
system.  

The Veteran was afforded an esophagus and hiatal hernia 
examination in January 2005.  During this examination the 
Veteran reported that he was first diagnosed with PTSD in 
2004 and opined that his acid reflux, esophagitis, and hiatal 
hernia were secondary to his PTSD.  In February 1980 the 
Veteran was diagnosed with a large hiatal hernia and in June 
1980 he underwent left thoracotomy and fundoplication.  Upon 
physical examination the examiner diagnosed the Veteran with 
hiatal hernia, acid reflux, and dyspepsia.  Subsequently, the 
examiner noted that a January 2005 VA psychiatric examination 
found no diagnosis of PTSD and no service-related mental 
health disorder.  Thus, the examiner opined that the 
Veteran's hiatal hernia was less likely than not related to a 
service-connected mental health disorder.  The examiner also 
opined that the Veteran's acid reflux was related to the 
hiatal hernia and further opined that the Veteran's acid 
reflux and dyspepsia were not related to active military 
service.  The Veteran was also afforded a VA intestines 
examination in January 2005.  The impression was dyspepsia, 
un-related to a service-connected psychiatric disorder since 
the Veteran is not service connected for a psychiatric 
disorder.

The Board has carefully reviewed all the evidence of record 
but finds that the preponderance of the evidence is against 
claims for service connection for irritable bowel syndrome, 
acid reflux, and a stomach valve disorder.  First, there is 
no evidence of a gastrointestinal disorder in service.  As 
above, the September 1970 separation examination included a 
normal gastro-urinary evaluation.  Second, the first 
indication of a gastrointestinal disorder by the Veteran's 
own history is February 1980, approximately 10 years after 
the Veteran's discharge from service.  This 10 year period 
between discharge from active service and medical 
documentation of the claimed disability provides only 
negative evidence against this claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Third, there is no 
indication that the Veteran's gastrointestinal disorders are 
related to a service-connected disability.  Service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  However, service 
connection for PTSD has been denied.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for irritable bowel syndrome, acid reflux, 
and a stomach valve disorder to include as secondary to PTSD.  
38 U.S.C.A. § 5107(b).

4.	 Left shoulder disorder secondary to pericarditis

The Veteran's service treatment records show a dislocated 
right shoulder in June 1970 but are negative for a left 
shoulder disorder and the Veteran's September 1970 separation 
examination shows normal upper extremities.  

A VA examination dated in February 1976 noted a normal 
musculoskeletal examination and a January 1989 VA examination 
noted normal range of motion of the upper extremities without 
signs or symptoms of pain, discomfort, or weakness.  

The Veteran submitted a claim for service connection for a 
right shoulder disorder in June 1997.  He was afforded a VA 
examination in September 1997.  During this examination the 
Veteran indicated that he had no problems with his right 
shoulder and instead complained about his left shoulder.  He 
indicated that while in Vietnam he dove into a bunker 
striking his left shoulder.  The next day he sustained 
another injury to this shoulder while practicing karate.  
Examination of both shoulders was essentially normal.  A 
subsequent January 1999 VA outpatient treatment report noted 
left shoulder pain.      

Given the above, the Board finds that service connection for 
a left shoulder disorder is not warranted.  First, while 
there is evidence of an injury to the right shoulder in 
service, there is no evidence of an injury to the left 
shoulder.  Also, there is no evidence of a current left 
shoulder disorder.  While there is evidence that the Veteran 
suffers from left shoulder pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  As was stated earlier, 
current disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (1992).  Therefore, in the absence of evidence of a 
current disability, the preponderance of evidence is against 
service connection for a left shoulder disorder, 38 U.S.C.A. 
§ 5107(b), and the claim is denied.

Increased Rating Hearing Loss

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The Veteran's bilateral hearing loss is currently evaluated 
as 10 percent disabling.  Impaired hearing will be considered 
a disability only after threshold requirements are met. See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  

The Veteran was afforded a VA audiological examination in 
January 2005 which reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15 dB
60 dB
100 dB
100 dB
Left 
Ear
15 dB
40 dB
75 dB
85 dB

Puretone Threshold Average
Right Ear
69 dB
Left Ear
54 dB

Speech Recognition
Right Ear
76%
Left Ear
90%

A private audiological examination report dated in January 
2005 shows similar results.

In the present case, the evidence does not show an 
exceptional level of impaired hearing in January 2005 such 
that 38 C.F.R. § 4.86 is not applicable to the Veteran's 
claim. 
 
Applying the results from the January 2005 VA audiological 
examination to Tables VI yields a Roman numeral value of IV 
for the right ear and a Roman numeral value of II for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss should be evaluated as zero percent disabling.  
Id.  However, the RO has awarded the Veteran a 10 percent 
disability rating and the Board will not disturb that rating.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for bilateral hearing loss. 38 C.F.R. 
§ 4.3.

Total Disability

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for bilateral sensorineural 
hearing loss evaluated as 10 percent disabling, tinnitus 
evaluated as 10 percent disabling, and residuals of a right 
ankle laceration evaluated as noncompensably disabling.  A 
combined disability evaluation of 20 percent is in effect.  
38 C.F.R. § 4.25.  Therefore, he does not meet the minimum 
schedular criteria for a TDIU.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the is not unemployable due to his 
service-connected disabilities.  A review of the records 
shows that the Veteran stopped working in approximately July 
1995 and was awarded Social Security disability benefits 
beginning January 1998, primarily due to the Veteran's heart 
and back disorders, for which service connection has not been 
awarded. 

This Veteran's service-connected disabilities may interfere 
with some types of work, but would not prevent him from 
obtaining work.  The record must reflect some factor that 
takes a particular case outside the norm in order for a claim 
for individual unemployability benefits to prevail.  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation. The appellant's service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of these conditions.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

With regard to the heart disorder and PTSD new and material 
evidence issues, the RO provided the appellant pre-
adjudication notice by letter dated in February 2004.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to the eye and skin new and material evidence 
issues, it appears that no notice regarding the need to 
submit new and material evidence was ever sent.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The RO sent proper notice regarding the need to submit new 
and material evidence regarding other issues adjudicated in 
this appeal, i.e., the February 2004 letter regarding the 
heart disorder and PTSD issues.  The November 2005 statement 
of the case provided the appellant with the relevant 
regulations for new and material evidence claims.  Moreover, 
the record shows that the appellant was represented by a 
private attorney throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Furthermore, 
the Board has reopened the issue entitlement to service 
connection for a skin disorder and is deciding this claim on 
the merits.  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to reopen his previously denied claims, and as 
such, that he had a meaningful opportunity to participate in 
the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891.

With regard to the service connection issues, the RO provided 
the appellant pre-adjudication notice by letters dated in 
September 2003 and February 2004.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided with regard to the Veteran's 
claims for an increased rating for his bilateral hearing loss 
and entitlement to a TDIU.  Although the appellant received 
inadequate notice, and that error is presumed prejudicial, 
the record reflects that the purpose of the notice was not 
frustrated.  Sanders, 487 F.3d at 881; Vazquez-Flores, 22 
Vet. App. at 49.

In a February 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected hearing loss, the evidence must show that his 
condition had "increased in severity."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
February 2004 letter also explained the requirements for 
obtaining a TDIU.  The February 2005 rating decision 
explained the criteria for the next higher disability rating 
available for the Veteran's service-connected hearing loss 
under the applicable diagnostic code and the criteria for a 
TDIU.  The November 2005 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected bilateral 
hearing loss and a TDIU, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, as above, the record shows that the 
appellant was represented by a private attorney throughout 
the adjudication of the claims.  Overton, 20 Vet. App. at 
427.  Thus, based on the record as a whole, the Board finds 
that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate his increased rating claim, and as 
such, that he had a meaningful opportunity to participate in 
the adjudication of his claim such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891.


VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA need not conduct an examination with respect to the skin 
and left shoulder claims decided herein because there is no 
competent evidence of a link between the Veteran's current 
skin disorder and service and/or a current left shoulder 
disorder, and the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Because new and material evidence has not been received, the 
claim for service connection for a heart disorder to include 
pericarditis is not reopened; the appeal is denied.

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened and the appeal is 
granted to this extent only.  

Because new and material evidence has not been received, the 
claim for service connection for an eye disorder is not 
reopened; the appeal is denied.

As new and material evidence has been received, the claim for 
service connection for a skin disorder to include porphyria 
cutanea tarda as a result of exposure to herbicides is 
reopened and the appeal is granted to this extent only.  

Service connection for PTSD is denied.  

Service connection for a skin disorder to include porphyria 
cutanea tarda as a result of exposure to herbicides is 
denied.  

Service connection for irritable bowel syndrome and/or acid 
reflux to include as secondary to PTSD is denied.

Service connection for a stomach valve disorder is denied.

Service connection for a left shoulder disorder to include as 
secondary to pericarditis is denied.

A disability rating greater than 10 percent for bilateral 
hearing loss is denied.

Entitlement to a TDIU is denied.


REMAND

A review of the record shows that by rating decision dated in 
February 2005 the RO denied service connection for 
tachycardia.  The Veteran submitted a timely notice of 
disagreement as to this issue in April 2005.  When a notice 
of disagreement is timely filed, the RO must reexamine the 
claim and determine if additional review or development is 
warranted. If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) 
specifically regarding the issue of 
entitlement to service connection for 
tachycardia.  The RO should also advise 
the appellant and his representative of 
the need to timely file a substantive 
appeal if he desires appellate review of 
this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


